DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 27 July 2020.
Claims 1-19 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al., US Patent Application Publication 2017/0155515 A1 (“515”).

As per Claims 1-5, regarding “a system comprised of a processor, computer-readable memory and program instruction stored on the computer-readable memory for causing the processor to perform steps comprising receiving a reference data (having a definition) element from a first stakeholder, updating a ledger according to the definition for the reference data element; issuing, to at least a second stakeholder, at least one monitoring notification related to the reference data element and receiving a response from the second stakeholder to the monitoring notification, the response to the reference data element being the action of addition, correction or deletion and updating the ledger accordingly.” 515 in at least paragraphs 5-7 discloses the process of entering a transaction into a ledger which has been validated by means of a consensus protocol by another stakeholder.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al., US Patent Application Publication 2017/0155515 A1 (“515”) as applied to Claim 1 and further in view of FAY et al., US Patent Application Publication 2016/0292672 A1 (“Fay”).

As per Claim 6, which depends from Claim 1 regarding “determining a time by which the second stakeholder must supply, confirm, challenge or reject at least a portion of information about the reference data element.”  515 does not specifically teach this limitation however; Fay in at least paragraph 60 discloses “the time frame for completion of an order will be determined by the electronic exchange computer system 100 based on the type of asset or may be provided in the order handling instructions received from a trading party.
It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of 515’s computer program product which provides the capability to handle a variety of transaction types with the equally well-known elements of Fay’s blockchain recordation methods between multiple stakeholders (Fay, ABSTRACT).

As per Claims 7, 8 and 9, which depends from Claim 6 regarding “whether the reference data element has a type from a plurality of types that digitally forces the adherence of the stakeholders to a data governance model defined for each of the plurality of reference data element type.”  515 does not teach this limitation however; Fay in at least paragraph 45 teaches that base on matching rules implemented by the exchange computer system 100 may cause the other stakeholders to generate and submit a blockchain transaction to the blockchain based on the received information.
It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of 515’s computer program product which provides the capability to handle a variety of transaction types with the equally well-known elements of Fay’s blockchain recordation methods between multiple stakeholders (Fay, ABSTRACT).

As per Claim 10, which depends from Claim 8 regarding “wherein the programmed computer protocol produces an audit trail of stakeholder actions.”  515 in Fig.18 and paragraph 74 teaches auditor routines 1814 which include routines to implement functions utilized by auditor computer systems to audit transactions.

As per Claim 11, which depends from Claim 8 regarding “wherein at least one of the reference data element types comprised a Cash Standing Settlement Instructions (Cash SSI) type wherein a first party states that any cash payment or settlement in a first currency for a first type of transaction is to be executed on an account with a second party.”  515 does not disclose this limitation however; Fay in at least paragraph 3 discloses that blockchain is a Peer-to-Peer Electronic Cash System.
It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of 515’s computer program product which provides the capability to handle a variety of transaction types with the equally well-known elements of Fay’s blockchain recordation methods between multiple stakeholders (Fay, ABSTRACT).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al., US Patent Application Publication 2017/0155515 A1 (“515”) in view of FAY et al., US Patent Application Publication 2016/0292672 A1 (“Fay”) as applied to Claim 11 and further in view of Harada et al., US Patent Application Publication 2003/0208440 A1 (“Harada”).

As per Claim 12, which depends from Claim 11 regarding “a data governance model for the Cash SSI type of a first party provides a Cash SSI duty for the Cash SSI Nostro stakeholder to accept or reject any reference data element of the Cash SSI type and a Cash SSI to unilaterally delete any reference data element of the Cash SSI type without needing any agreement from the Cash SSI Owner stakeholder.” 515 and Fay do not disclose these limitations however; Harada in at least paragraphs 6-8 and 45-46 disclose financial institution utilize the SWIFT system to execute international financial transactions
It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of 515’s computer program product which provides the capability to handle a variety of transaction types and the equally well-known elements of Fay’s blockchain recordation methods between multiple stakeholders with Harada’s International Payment System and Method with the motivation to provide an international payment system and method that automatically processes most or all of the steps of an international payment transactions.

Claims 13-19 recite similar limitation as Claim 1-12 and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL DANNEMAN/Primary Examiner, Art Unit 3687